EXHIBIT 10.3
2008 ATS Medical Management Incentive Compensation Plan (MICP)
The 2008 ATS Medical Management Incentive Compensation Plan (MICP or Plan) is
designed to pay, in addition to performance based annual salaries, incentive
cash compensation to management and other “key employees” who by their assigned
responsibilities contribute to the success of the Company. Incentive payments
will be based on corporate funding and achievement of individual
Objectives/Smart Goals.

1.   DEFINITION OF TERMS       Goals       The Individual Objectives, as set
forth at the beginning of each program year and referred to as Smart Goals, must
be specific, measurable, achievable, related to Corporate Goals and time bound.
The Personnel and Compensation Committee of the Board of Directors (the
Committee) may amend the goals to reflect material adjustments in or changes to
the Company’s accounting policies; to reflect major corporate changes such as
mergers, acquisitions, or divestitures; and to reflect such other events having
a significant impact on the goals.       Base Salary       The annual salary
rates effective on the first day of the program year.       Participant      
Any employee or position which has been designated by the Committee as a
participant in the Plan for the year or during the year. If a particular
employee is not covered by the MICP and has been recognized for extraordinary
achievement, he/she may be eligible to participate in the Plan for that
particular year at the discretion of the President/CEO.       Eligibility      
Only regular full time employees may be designated as a participant in the Plan.
      Program Year       The fiscal year of the Company.       Funding       The
total dollar amounts accrued for payment in any program year. The bonus pool
will be funded by achievement of the Company’s annual operating plan and will be
tied to bottom line results.       Payout       The actual amount to be paid to
a participant based on operating results achievement rate combined with
individual Smart Goals performance. The maximum payout each participant is
eligible to receive will be communicated by his/her Manager.

 



--------------------------------------------------------------------------------



 



2.   DESIGNATION OF PARTICIPANTS       The Committee, upon the recommendation of
the management of the Company, shall make all determinations as to the
eligibility of employees and positions to participate in the MICP. Following the
Committee’s determination of eligible participants, each participant shall be
notified of eligibility to participate in the 2008 MICP and will be provided
with a copy of the Plan. The 2008 Plan is designed to include officer, director,
and manager level positions as well as employee designated as “key employees.”  
3.   CALCULATION AND PAYMENT OF INCENTIVE AWARDS       Individual incentives
will not be paid unless the President/CEO and the Committee approve each
participant’s individual incentive awards with payout contingent upon completion
of the Company’s year-end financial audit for the program year.

PLAN CRITERIA

    Achievement of Smart Goals
(40% weight)       Operating Income Results=Operating Income (including bonus
expense) before non-operating expenses and taxes (60% weight)

PAYOUT RATES

    Achievement of Smart Goals       Payout is based on individual’s performance
in relation to specifically identified smart goals. Payout range is based on
percentage of attainment from 0% to 100%.       Payout of smart goal bonus is
subject to obtaining at least 80% of operating income goal       Obtainment of
Operating Income Results

          Plan Performance   Ratio
109%
    182 %
105%
    145 %
100%
    100 %
95%
    55 %
90%
    9 %
89%
    0 %

 



--------------------------------------------------------------------------------



 



    Operating Income Adjustments       The Committee may, at its discretion,
adjust the operating income results for certain items that were not originally
contemplated in the operating plan (i.e., a major change in business such as an
acquisition or divestiture) or other expense or income items that are not
directly related to daily commercial activities of the Company (i.e., litigation
expenses, settlements or windfalls).   4.   PROMOTIONS       For individuals
promoted from a non-bonus to a bonus position during the program year, the
effective salary upon assuming the new position will be used in calculating
eligible incentive payout. Any payout will be pro rated beginning the first day
of the month in which the individual is promoted into the position.   5.  
DEMOTIONS       For individuals demoted to a non-bonus position during the
program year, MICP payout will be pro rated based on the number of months in the
bonus position.   6.   TERMINATION OF EMPLOYMENT       In the event that any
participant shall cease to be a full time employee during any year in which
he/she is participating in the Plan, such participant shall be entitled to
receive no incentive compensation for such year. If he/she terminates after the
program year but prior to the payout, the participant remains entitled to
receive incentive compensation. An exception would be if the individual were
subject to termination “for cause” if such “cause” took place during the period
covered by the MICP.   7.   AMENDMENT OF THE PLAN       The Committee may, from
time to time, make amendments to the Plan as it believes appropriate and may
terminate the Plan at any time, provided that no such amendment or termination
will affect the right of any participant to receive incentive compensation in
accordance with the terms of the Plan for the portion of any year up to the date
of the amendment or termination.   8.   MISCELLANEOUS       Nothing contained in
the MICP shall be construed to confer upon any employee any right to continue in
the employ of the Company or restrict the Company’s right to terminate his/her
employment at any time.

 



--------------------------------------------------------------------------------



 



Establishment of Individual Objectives/Smart Goals
(Specific, Measurable, Achievable,
Related to Corporate Goals and Time Bound.)
In establishing individual objectives, the following guidelines shall be used:

•   Each objective should be clear, concise, and measurable (time, cost, and
task accomplishment).   •   Each objective should be a precise written
statement, which is discussed and agreed to by the individual and the manager.  
•   Individual objectives should measure accomplishment and not effort.   •  
Individuals will have four (4) Objectives/Smart Goals.

Before a participant may receive an incentive award, it will be necessary for
his/her immediate manager to:

•   Submit written measurable objectives on the appropriate form prior to the
commencement of the program year. These objectives will be reviewed and approved
by the President/CEO and Director of Human Resources.   •   Submit a documented
evaluation of results, on a quarterly basis, to the President/CEO.

  •   Modifications or adjustments to the original objectives must be reviewed
by the participant and his/her manager and then submitted to the President/CEO.

•   Submit the year-end results against objectives within one month following
the end of the program year. The President/CEO and the Director of Human
Resources will approve these.

 